Citation Nr: 1615563	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-36 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a neurological and/or skin disorder of the bilateral feet, to include as secondary to service-connected Parkinson's disease. 
 
2. Entitlement to service connection for arthritis of the left knee.

3. Entitlement to service connection for arthritis of the left hand, exclusive of left middle finger arthritis.  

4.  Entitlement to service connection for arthritis of the right hand.

5. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected Parkinson's disease and service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1961 to July 1981, to include combat duty in Vietnam. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2014, the Board granted service connection for a low back disability and remanded the issues currently on appeal for additional development.  

In October 2014, the RO granted service connection for bilateral lower extremity radiculopathy, bilateral shoulder arthritis, right knee arthritis, left middle finger arthritis, and right foot orthopedic disability, to include postoperative residuals.  The Board finds that this rating action resulted in a complete grant for the benefits sought with respect to the issues of orthopedic disability of the right foot, bilateral shoulder arthritis and right knee arthritis.  These issues are no longer on appeal. 

The Board has recharacterized the multi-joint arthritis issue into separate issues for each joint for clarification purposes.


FINDING OF FACT

On April 11, 2016, the Board was notified by the VA RO in Waco, Texas, that the appellant died in April 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


